DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 32-51 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 32, 46-47, 51, and their dependents thereof, are allowed because the closest prior art, Davidsson et al. (US Pub No. 2017/0307399) discloses method and system for in a timed manner enabling a user device on the move to utilize digital content associated with entities ahead, Taylor (US Patent No. 10,991,242) discloses sustained vehicle velocity via virtual private infrastructure, either alone or in combination, fail to disclose a positioning apparatus, wherein a carrier can carry the positioning apparatus and walk, the positioning apparatus comprising: a first positioning module, configured to acquire a first positioning result of the carrier of the positioning apparatus; a sensor module, configured to measure acceleration and an angle parameter of walking of the carrier of the positioning apparatus; and a processing module, configured to: in a first mode used to determine a boundary of a working range of a self-moving device, if the first positioning result satisfies a quality condition, determine a position of the carrier of the positioning apparatus according to the first positioning result; or if the first positioning result does not satisfy a quality condition, determine a position of the carrier of the positioning apparatus according to the acceleration and the angle parameter and based on a pedestrian dead reckoning algorithm; and determine the boundary according to the position of the carrier of the positioning apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646